UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR £TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-13696 AK STEEL HOLDING CORPORATION (Exact name of registrant as specified in its charter) Delaware 31-1401455 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9227 Centre Pointe Drive, West Chester, Ohio (Address of principal executive offices) (Zip Code) (513) 425-5000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer T Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoT Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 109,907,793 shares of common stock (as of April 23, 2010) Table of Contents AK STEEL HOLDING CORPORATION TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations - Three-Month Periods Ended March 31, 2010 and 2009 1 Condensed Consolidated Balance Sheets -As of March 31, 2010 and December 31, 2009 2 Condensed Consolidated Statements of Cash Flows - Three-Month Periods Ended March 31, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 35 PART II. OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 5. Exhibits 37 Signatures 38 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements. AK STEEL HOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in millions, except per share data) Three Months Ended March 31, (unaudited) Net sales $ $ Cost of products sold (exclusive of items shown below) Selling and administrative expenses Depreciation Total operating costs Operating profit (loss) ) Interest expense Other income (expense) ) Income (loss) before income taxes ) Income tax provision due to tax law change — Income tax provision (benefit) ) Total income tax provision (benefit) ) Net income (loss) ) Less: Net loss attributable to noncontrolling interests ) ) Net income (loss) attributable to AK Steel Holding Corporation $ $ ) Basic and diluted earnings per share: Net income (loss) per share attributable to AK Steel Holding Corporation $ $ ) Common shares and common share equivalents outstanding (weighted average in millions): Basic Diluted Dividends declared and paid per share $ $ See notes to condensed consolidated financial statements. -1- Table of Contents AK STEEL HOLDING CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (dollars in millions) March 31, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Deferred tax asset, current Other current assets Total Current Assets Property, Plant and Equipment Accumulated depreciation ) ) Property, Plant and Equipment, net Other Assets: Investment in AFSG Holdings, Inc. Other investments Goodwill Other intangible assets Deferred tax asset, non-current Other non-currentassets Total Non-current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued liabilities Current portion of long-term debt Current portion of pension and other postretirement benefit obligations Total Current Liabilities Non-current Liabilities: Long-term debt Pension and other postretirement benefit obligations Other non-current liabilities Total Non-current Liabilities TOTAL LIABILITIES Commitments and Contingencies Stockholders’ Equity: Preferred stock, authorized 25,000,000 shares — — Common stock, authorized 200,000,000 shares of $.01 par value each; issued 2010, 122,723,132 shares, 2009, 121,881,816 shares; outstanding 2010, 109,907,793 shares, 2009, 109,394,455 shares Additional paid-in capital Treasury stock, common shares at cost, 2010, 12,815,339 shares; 2009, 12,487,361 shares ) ) Accumulated deficit ) ) Accumulated other comprehensive income Total AK Steel Holding Corporation Stockholders’ Equity Noncontrolling interest ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to condensed consolidated financial statements. -2- Table of Contents AK STEEL HOLDING CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (dollars in millions) Three Months Ended March 31, (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Depreciation Amortization Deferred income taxes ) Contributions to pension trust ) ) Contributions to Middletown retirees VEBA ) ) Pension and other postretirement benefit payments greater than expense ) ) Working capital ) Working capital-Middletown Coke Other operating items, net Net cash flows from operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Capital investments ) ) Capital investments – Middletown Coke ) ) Other investing items, net — Net cash flows from investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Redemption of long-term debt ) ) Proceeds from exercise of stock options — Purchase of treasury stock ) ) Common stock dividends paid ) ) Advances from noncontrolling interest owner to Middletown Coke Other financing items, net ) Net cash flows from financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Net cash paid (received) during the period for: Interest, net of capitalized interest $ $ Income taxes ) Supplemental disclosure of non-cash investing and financing activities — Issuance of restricted common stock and restricted stock units $ $ See notes to condensed consolidated financial statements. -3- Table of Contents AK STEEL HOLDING CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (dollars in millions, except per share data, unless otherwise indicated) NOTE 1 - Basis of Presentation In the opinion of the management of AK Steel Holding Corporation (“AK Holding”) and AK Steel Corporation (“AK Steel”, and together with AK Holding, the “Company”), the accompanying condensed consolidated financial statements contain all adjustments, consisting of normal recurring adjustments necessary to present fairly the financial position of the Company as of March 31, 2010, the results of its operations for the three-month periods ended March 31, 2010 and 2009, respectively, and its cash flows for the three-month periods ended March 31, 2010 and 2009, respectively.The results of operations for the three months ended March 31, 2010 are not necessarily indicative of the results to be expected for the year ending December 31, 2010.These condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements of the Company for the year ended December 31, 2009. NOTE 2 - Earnings and Dividends Per Share Three Months Ended March 31, Net income (loss) attributable to AK Holding $ $ ) Less: Distributed earnings to common stockholders and holders of certain stock compensation awards Undistributed losses $ ) $ ) Common stockholders earnings – basic and diluted: Distributed earnings to common stockholders $ $ Undistributed losses to common stockholders ) ) Common stockholders earnings (losses) $ $ ) Common shares outstanding (weighted average in millions): Common shares outstanding for basic earnings per share Effect of dilutive stock-based compensation — Common shares outstanding for diluted earnings per share Basic and diluted earnings per share: Distributed earnings $ $ Undistributed losses ) ) Basic and diluted earnings per share $ $ ) Potentially issuable common shares (in millions) excluded from earnings per share calculation due to anti-dilutive effect Earnings per share (“EPS”) is calculated utilizing the “two-class” method by dividing the sum of distributed earnings to common stockholders and undistributed earnings allocated to common stockholders by the weighted average number of common shares outstanding during the period.In applying the “two-class” method, undistributed earnings are allocated to both common shares and participating securities.The restricted stock granted by AK Steel is entitled to dividends and meets the criteria of a participating security. On April 20, 2010, the Company announced that its Board of Directors declared a quarterly cash dividend of $0.05 per share of common stock, payable on June 10, 2010, to stockholders of record on May 14, 2010.Also, on January 25, 2010, the Company announced that its Board of Directors declared a quarterly cash dividend of $0.05 per share of common stock, payable on March 10, 2010, to stockholders of record on February 12, 2010. -4- Table of Contents NOTE 3 - Inventories Inventories are valued at the lower of cost or market.The cost of the majority of inventories is measured on the last in, first out (LIFO) method.Other inventories are measured principally at average cost. March 31, December 31, Finished and semi-finished $ $ Raw materials Total cost Adjustment to state inventories at LIFO value ) ) Net inventories $ $ NOTE 4 - Pension and Other Postretirement Benefits The Company provides noncontributory pension and various healthcare and life insurance benefits to most employees and retirees.The major pension plans are not fully funded and the Company plans to contribute at least $110.0 to the qualified pension plan trust which will satisfy the Company’s minimum required contribution for 2010.Of this total, $75.0 was made in the first quarter of 2010.The Company plans to make an additional $35.0 pension contribution by the end of the second quarter of 2010.The Company made $210.0 in contributions during 2009. Net periodic benefit costs for pension and other postretirement benefits were as follows: Three Months Ended March 31, Pension Benefits Service cost $ $ Interest cost Expected return on assets ) ) Amortization of prior service cost Amortization of loss Net periodic benefit cost $ $ Other Postretirement Benefits Service cost $ $ Interest cost Amortization of prior service credit ) ) Amortization of gain ) ) Net periodic benefit income $ ) $ ) The decrease in “Net periodic benefit cost” for Pension Benefits for the three months ended March 31, 2010 was principally caused by a reduction in interest cost and an increase in expected return on assets.The reduction in interest cost was principally the result of lower discount rates.The increase in expected return on assets was principally due to a higher market value of assets at December 31, 2009 compared to December 31, 2008. The increase in “Net periodic benefit income” for Other Postretirement Benefits for the three months ended March 31, 2010, was principally caused by a reduction in interest cost as a result of a lower discount rate and lower other postretirement benefit obligations. The “Amortization of gain” for Other Postretirement Benefits was decreased by $0.4 in the three month period ended March 31, 2010, as a result of a preliminary injunction issued on January 29, 2010, in a case filed by three former hourly workers retired from the Company’s Butler Works.The preliminary injunction bars the Company from effecting any further benefit reductions or new healthcare charges for Butler Works retirees pending final judgment in the case.A further discussion of the case and the injunction can be found in Note 9. -5- Table of Contents The total projected future benefit obligation of the Company with respect to payments for healthcare benefits to the Company’s retirees is accounted for as “Pension and other postretirement benefit obligations” on the Company’s condensed consolidated balance sheets.The net amount of the liability recognized by the Company, as of March 31, 2010, for future payment of such benefit obligations was approximately $0.8 billion, compared to approximately $0.9 billion at December 31, 2009. As a result of the recently enacted Patient Protection and Affordable Care Act (the “Act”), the Company recorded a non-cash charge of $25.3 in the first quarter of 2010.At the time the Act was signed into law, this charge was estimated to be approximately $31.0 and was so disclosed.As a result principally of the subsequent enactment of the Health Care and Education Reconciliation Act of 2010, and certain delays in effective dates set forth in that legislation, the charge was reduced to $25.3.The charge is due to a reduction in the value of the Company’s deferred tax asset as a result of a change to the tax treatment associated with Medicare Part D reimbursements.The Company expects to continue to receive Medicare Part D reimbursements notwithstanding passage of the Act. NOTE 5 - Share-based Compensation AK Holding’s Stock Incentive Plan (the “SIP”) permits the granting of nonqualified stock option, restricted stock, performance share and restricted stock unit awards to directors, officers and key management employees of the Company.Currently, these awards may be granted with respect to an aggregate maximum of 16million shares through the period ending December 31, 2014.AK Holding has proposed in its 2010 Proxy Statement that its stockholders approve an increase to 19 million shares in the aggregate maximum and an extension of the period during which equity grants may be made through December 31, 2019.The shares that are issued as the result of these grants are newly issued shares. The exercise price of each option may not be less than the market price of the Company’s common stock on the date of the grant.Stock options have a maximum term of ten years and may not be exercised earlier than six months following the date of grant or such other term as may be specified in the award agreement.Stock options granted to officers and key managers vest and become exercisable in three equal installments on the first, second and third anniversary of the grant date. Stock options granted to Directors vest and became exercisable after one year.On July 16, 2009, however, the Board of AK Holding, upon the recommendation of its outside compensation consultant, approved a change to the Director compensation program which replaced the grants of stock options which non-employee Directors previously received upon election to the Board and at five-year intervals thereafter, with ongoing quarterly awards of restricted stock units (“RSUs”) in the total annualized amount of thirty-five thousand dollars.This change will not affect the vesting of stock options granted to Directors prior to July 16, 2009.Performance shares vest after a three-year period.The total number of performance shares issued will be based on the Company’s share performance compared to a prescribed compounded annual growth rate and the total share return compared to Standard and Poor’s MidCap 400 index.Restricted stock awards granted to officers and key managers on or prior to December 31, 2006, that are not yet fully vested were awarded on terms pursuant to which 25% of the shares covered by a restricted stock award vest two years after the date of the award and an additional 25% vest on the third, fourth and fifth anniversaries of the date of the award.Restricted stock awards granted to officers and key managers after December 31, 2006, will vest ratably on the first, second and third anniversaries of the grant.Until October 16, 2008, directors were granted restricted stock as the equity component of their compensation. On October 16, 2008, the Board of Directors amended the SIP to allow RSUs to be granted to non-employee Directors in lieu of restricted shares of common stock as the equity component of a Director’s compensation.In addition, the Board of Directors permitted each Director a one-time election to convert all of his or her existing restricted stock to RSUs.To the extent not so converted, restricted stock issued to a Director prior to October 16, 2008, vests at the end of the Director’s full tenure on the Board.New grants of RSUs vest immediately upon grant, but are not settled (i.e., paid out) until one year after the date of the grant, unless deferred settlement is elected as described below.RSUs resulting from converted restricted stock vested and were settled as of the date of the AK Holding 2009 Annual Meeting of Stockholders, subject also to a deferred settlement election.Directors have the option to defer settlement of their RSUs until six months following termination of their service on the Board.If a Director elects this deferral option, he or she also may elect to take distribution of the shares upon settlement in a single distribution or in annual installments not to exceed fifteen years. The Company’s calculation of fair value of the options is estimated on the date of grant using the Black-Scholes option valuation model with the following weighted-average assumptions: -6- Table of Contents Three Months Ended March 31, Expected volatility 61.8% – 70.6
